Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 09/08/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-9, 12-16, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200045753 (62714903) in view of 20200059761 (62719443).
Regarding to claim 1, 20200045753 teaches wherein the processor is configured to: control the transceiver to transmit, to a first apparatus, first information in the group communication system, wherein the first information is used to initiate a group communication (GC) session establishment request in the group communication system [see Paragraph 0068 & 0100 & 0101 & 0102], 
Wherein the first information comprises at least one of single network slice selection information (S-NSSAI) [see Paragraph 0068 ];
However, 20200045753 does not explicitly teach a group specific packet data network (PDU).
20200059761, from the same or similar fields of endeavor, teaches transmit, to a session management function (SMF), a group specific packet data network (PDU) session establishment request in the group communication system (the AMF 520 sends the PDU Session establishment request to the SMF 530. The SMF 530 obtains session management related subscription data from a network function, for example the UDM, using the information in the PDU Session establishment request received from the AMF 520.) [see Paragraph 0092 & 0176]


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200045753  in view of 20200059761 because 20200059761 suggests that An object of embodiments of the present invention is to provide systems and methods to enable a communication service that supports efficient communication between UEs in a UE group.

Regarding to claim 2, 20200045753 further teaches wherein the first apparatus is a session management function (SMF) node, and the first information comprises a group specific packet data network (PDU) session establishment request [see Paragraphs 0068 & 0100 & 0101 & 0102 & 0103].

Regarding to claim 5, 20200045753 and 20190261260 teach the limitations of claim 2 above.
However, 20200045753 does not explicitly teach  wherein the transceiver is configured to receive a PDU session accept from the SMF node.
20200059761, from the same or similar fields of endeavor, teaches wherein the transceiver is configured to receive a PDU session accept from the SMF node [see Paragraph 0092].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200045753  in view of 20200059761 because 20200059761 suggests that An object of embodiments of the present invention is to provide systems and methods to enable a communication service that supports efficient communication between UEs in a UE group.

Regarding to claim 8, 20190261260 teaches a method performing a group communication of a user equipment (UE), comprising:
transmitting, to a first apparatus, first information in the group communication system, wherein the first information is used to initiate a group communication (GC) session establishment request in the group communication system [see Paragraph 0068 & 0100 & 0101 & 0102], 
Wherein the first information comprises at least one of single network slice selection information (S-NSSAI) [see Paragraph 0068 ];
However, 20200045753 does not explicitly teach a group specific packet data network (PDU).
20200059761, from the same or similar fields of endeavor, teaches transmit, to a session management function (SMF), a group specific packet data network (PDU) session establishment request in the group communication system (the AMF 520 sends the PDU Session establishment request to the SMF 530. The SMF 530 obtains session management related subscription data from a network function, for example the UDM, using the information in the PDU Session establishment request received from the AMF 520.) [see Paragraph 0092 & 0176]


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200045753  in view of 20200059761 because 20200059761 suggests that An object of embodiments of the present invention is to provide systems and methods to enable a communication service that supports efficient communication between UEs in a UE group.


Regarding to claim 9, claim 9 is rejected the same limitations of claim 2 above.

Regarding to claim 12, claim 12 is rejected the same limitations of claim 5 above.


Regarding to claim 15, 20200045753 teaches a network node in a group communication system, comprising: a memory; and a processor coupled to the memory and the transceiver, wherein the processor is configured to:
control the transceiver to receive first information (S-NSSAI) from a user equipment (UE) in the group communication system, wherein the first information is used to initiate a group communication establishment request in the group communication system (Information (e.g. S-NSSAI), Application ID, how the group communication data will be sent to the network (over NEF control plane or UPF user plane), Information of AS (e.g. IP Addresses or IP Prefixes, UDP or TCP port number, packet flow description (PFD)), AN Type, DNN Selection Mode, subscription get notified of PDU Session status change, AF-to-UE message. Outputs may include one or more of following information NEF ID, AF ID (or AF-Service-ID), Transaction Reference ID(s), Result Indication, and if success in addition: QFI(s), QoS Profile(s), Session-AMBR, QoS Rule(s), H-CN Tunnel Info, Enable pause of charging indication, Selected PDU type and SSC mode. Further examples of outputs may include one or more of following information: Cause, Protocol Configuration Options, TMGI, UE IP address, IPv6 Prefix allocated to the PDU Session, information needed by V-SMF in case of EPS interworking such as the PDN Connection Type, Reflective QoS Timer. Further examples of outputs may include one or more of following information (for Response message for GC Session): NEF ID, AF ID (or AF-Service-ID), Transaction Reference ID(s), Result Indication (e.g. Successful, Reject). Further examples of outputs may include one or more of following information (for Response message for GC Session): Cause, TMGI, Protocol Configuration Options for interface with UPF or NEF (e.g. HTTP), UPF or NEF IP address, UDP port of the UPF or NEF, QoS Rule(s) that may be sent to the UEs in the application layer. Further optional outputs can include (for Response message for GC Session if the NEF is used for interface with AF): UPF information, such as UPF Address(es) and DL TEID for the NEF to send DL packets to the UPF(s).) [see Paragraph 0211]; 
select an apparatus as a serving apparatus for the group communication system based on the connection session establishment request (In some embodiments, the method includes selecting a data management function and transmitting a GC session information request to the to the data management function, and receiving a GC session information response from the data management function with the GC session information response comprising parameters of the GC session. In some embodiments, the method includes selecting a policy control function and transmitting a GC session policy request to the policy control function, and receiving a GC session policy response from the policy control function where the GC session policy response comprising an access and mobility management policy for the GC session. In some embodiments, the AMF selects the session management function. In some embodiments, the method includes discovering the access node associated with the first UE. In some embodiments, the method includes transmitting a GC serving function registration request to the data repository function, and receiving a GC serving function registration response from the data repository function where the GC serving function registration response includes information associating a UE group and a network resource and the UE group includes the first UE. In some embodiments, the first UE is one of a plurality of UEs and the GC session comprises a broadcast communication to the plurality of UEs. In some embodiments, the first UE is one of a plurality of UEs and the GC session comprises a multicast communication to the plurality of UEs. In some embodiments, the first UE is one of a plurality of UEs and the plurality of UEs is defined by a group identifier.) [see Paragraph 0325].
However, 20190261260 does not explicitly teach a group specific packet data network (PDU).
20200059761, from the same or similar fields of endeavor, teaches transmit, to a session management function (SMF), a group specific packet data network (PDU) session establishment request in the group communication system (the AMF 520 sends the PDU Session establishment request to the SMF 530. The SMF 530 obtains session management related subscription data from a network function, for example the UDM, using the information in the PDU Session establishment request received from the AMF 520.) [see Paragraph 0092 & 0176]

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200045753  in view of 20200059761 because 20200059761 suggests that An object of embodiments of the present invention is to provide systems and methods to enable a communication service that supports efficient communication between UEs in a UE group.

Regarding to claim 16, 20200045753 further teaches wherein the apparatus is a first user plane function (UPF) node, and the first information comprises the group specific packet data network (PDU) session establishment request  (wherein the apparatus is a first user plane function (UPF) node, and the first information comprises the group specific packet data network (PDU) session establishment request) [see Paragraph 0211].



Regarding to claim 19, 20200045753 further teaches wherein the transceiver is configured to transmit, to the apparatus, a session establishment request, and the transceiver is configured to receive a session establishment response message from the apparatus [see Paragraphs 0211 & 0217].
Regarding to claim 20, 20200045753 further teaches   wherein the session establishment request comprises an allocated core network (CN) tunnel information on an interface (CN tunnel info) [see Paragraphs 0211 & 0209 & 0210].
Regarding to claim 21, 20200045753 further teaches wherein all PDU sessions for the group communication system are managed by the SMF [see Paragraphs 0211 & 0048 & 0144 & 0209] (Access Type 3GPP or non-3GPP access through this AMF SMF Selection Subscription SUPI Key data Subscribed DNN list List of the subscribed DNNs for the UE. Default DNN The default DNN if the UE SMF Selection Subscription does not provide a valid DNN. LBO Roaming Information Indicates whether LBO roaming is allowed per DNN, or per (S-NSSAI, subscribed DNN) UE context in SMF data SUPI Key PDU Session Id(s) List of PDU Session Id(s) for the UE For each PDU Session Id: DNN DNN for the PDU Session. SMF Allocated SMF for the PDU Session. Includes SMF IP Address and SMF NF Id).
Regarding to claim 22, claim 22 is rejected the same limitations of claim 21 above.
Regarding to claim 23, claim 23 is rejected the same limitations of claim 21 above.

Claims 6, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200045753 (62714903) in view of 20200059761 (62719443), and further in view of 20190261260.
Regarding to claim 6, 20200045753 and 20200059761 teach the limitations of claim 5 above.
However, 20200045753 and 20200059761 do not explicitly teach wherein when a PDU session type is an internet protocol version four (IPv4), IPv6, or IPv4v6, the processor is configured to receive at least one of an IP address or prefix of a PDU session from the SMF node, and the at least one of the IP address or the prefix of the PDU session is used in the group communication system.
20190261260, from the same or similar fields of endeavor, teaches wherein when a PDU session type is an internet protocol version four (IPv4), IPv6, or IPv4v6, the processor is configured to receive at least one of an IP address or prefix of a PDU session from the SMF node, and the at least one of the IP address or the prefix of the PDU session is used in the group communication system (According to embodiments, if the request type indicates "initial request", the SMF selects an SSC mode for the PDU session. If step 725 is not performed, the SMF 710 also selects 727 an UPF. In case of PDU type IPv4 or IPv6, the SMF allocates an IP address/prefix for the PDU session. For unstructured PDU type the SMF may allocate an IPv6 prefix for the PDU session and N6 point-to-point tunnelling (based on UDP/IPv6). If the request type indicates "emergency request" or "existing emergency PDU session", the SMF selects the UPF in accordance with the request type. For the first UE of a UE group ID requesting PDU session establishment, the SMF may allocate an IP address or IP prefix for the PDU session and N6 IP/UDP point-to-point tunnel. The SMF may also assign a flow label of N6 IP/UDP tunnel. For other UEs of the same UE group ID requesting PDU, the SMF may allocate a new IP address or IP prefix for the PDU session and N6 IP/UDP point-to-point tunnel. Alternatively, the SMF may use the same IP address/IP prefix for N6 IP/UDP tunnel, but assign another flow label for the N6 IP/UDP tunnel for the PDU session for each UE. The SMF may select whether a shared UL and DL UP connections based on UE mobility information received from AMF, QoS and charging policies, and legal interception requirements. The following combinations of N3 and N9, and N6 tunnels are possible, but not limited to: 1) UL and DL N3 and N9 tunnels are shared;) [see Paragraph 0111].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200045753 and 20200059761) and further in view of 20190261260 because 20190261260 suggests that Some aspects and embodiments of the present invention may provide a reduction in network resource usage, with respect to UE context and PDU session context management.

Regarding to claim 13, claim 13 is rejected the same limitations of claim 6 above.





Allowable Subject Matter
Claims 7, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412